Citation Nr: 0728485	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  97-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.F.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  The veteran presented 
testimony at a personal hearing conducted via Video 
Conference hearing before the undersigned in October 1999; a 
transcript of this hearing is included in the claims folder.  
In February 2000, this case was remanded for additional 
evidentiary development.  In July 2003, the case was again 
remanded so that the duty to assist and notify provisions of 
the Veterans Claims Assistance Act of 2000 (codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159) could be complied with.  The case is again before 
the Board for appellate consideration.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's diagnosed PTSD has not been related to a 
verified incident of service origin.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1154, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.304(f), 3.304(f)(3) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2000 and March 2001 the veteran was sent 
development letters, and in May 2004 and September 2005 the 
RO sent the veteran a letter informing her of the types of 
evidence needed to substantiate her claims and its duty to 
assist her in substantiating her claims under the VCAA.  
These letters informed the veteran that VA would assist her 
in obtaining evidence necessary to support her claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  The August 
2000 letter informed the veteran of the alternative evidence 
regarding stressors that she could submit as to her claim for 
PTSD related to personal assault.  She was advised that it 
was her responsibility to send medical records showing she 
has current disabilities as well as records showing a 
relationship between her claimed disabilities and service, or 
to provide a properly executed release so that VA could 
request the records for her.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  The January 1997 SOC and the 
April 1997, December 2002, August 2005, and April 2007 SSOCs 
each provided her with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  However, the veteran 
was provided notification of the Dingess elements in the 
April 2007 SSOC.


II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See also 38 U.S.C.A. 
§ 1154.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

Through both written statements and testimony, the veteran 
has provided detailed allegations concerning her in-service 
stressors.  She stated that after she had joined the Marine 
Corps, she was sent to cooks school, where she was subjected 
to verbal and physical abuse.  Sexually degrading comments 
were made.  During her pregnancies, she was forced to engage 
in extremely heavy work.  When she would be working in the 
chow line, she would be subjected to sexually-oriented 
assaults.  She also stated that she had been forced into the 
refrigerator unit where she had been made to perform various 
acts of oral sex under threat of retribution.  She said that 
she had ultimately been given a humanitarian discharge.  

On the service entrance examination report the veteran 
reported having or having had frequent or severe headaches; 
dizziness or fainting spells; and stomach, liver or 
intestinal problems.  Her service medical records do not show 
any indications of any treatment for PTSD complaints, 
although there was one notation of "anxiety" in October 
1983.  The records show frequent treatment throughout service 
associated with gynecological complaints, gastroenteritis, 
viral syndrome and pregnancies but there was no indication 
that any of these problems were associated with increased 
tension or stress.  At the time of the discharge examination 
in December 1986, she checked "no" next to any psychiatric 
complaints and the objective examination was negative.  Her 
personnel records show that she had been awarded a good 
conduct medal and two meritorious masts in service.  

In May 1996, the veteran was afforded a VA examination.  On 
the social and industrial survey she stated that while she 
was at Quantico she had been subjected to much verbal and 
physical harassment.  She also reported that the emotional 
stresses of her service had resulted in problems with her 
pregnancies.  She said that she had been forced to have 
sexual relations with her supervisor in service, including 
oral sex weekly for nine months or longer.  She had never 
reported this to any counselors in service, nor had she ever 
told her husband at the time of the events.  After the birth 
of her first child, she said that her then-husband had become 
physically and verbally abusive.  She stated that she tried 
not to think about her time in the Marines, although she 
reported occasional nightmares about her traumas.  These 
would occur two to three times a year.  She had no trust in 
others and would get nervous and anxious when alone.  She 
also described having mood swings.  When she recounted that 
she would sometimes cry, the examiner noted that the veteran 
was cheerful.  The interviewer did comment that she appeared 
to suffer from some depression.  

On the PTSD examination in May 1996 the examiner noted that 
the only sufficiently traumatic stressor was being forced to 
have oral sex and that the veteran showed no distress when 
discussing the events.  He concluded that she did not meet 
the criteria for PTSD. 

VA outpatient treatment records developed during 1996 and 
1997 show repeated diagnoses of PTSD.  These diagnoses were 
related to her reported in-service traumas.  

Another VA examination was performed in January 1998.  She 
again reported the multiple episodes of verbal and sexual 
traumas experienced during her service.  She also said that 
her husband had raped her.  She said that she was repeatedly 
harassed by her supervisors in cook's school because she 
would not cooperate sexually with them.  Right after her 
marriage, her husband had started to beat her and repeatedly 
raped her.  The mental status examination noted that she was 
oriented, well-dressed, and groomed.  Her mood was full and 
euthymic.  There was some anxiety on examination but her 
memory was intact.  She complained of some intrusive 
thoughts.  Her speech was normal.  The examiner commented 
that her domestic and non-domestic abuse would be enough to 
diagnose PTSD.  The Axis I diagnosis was PTSD.

In July and August 2001, a VA field examiner consulted with 
the veteran.  She had given several names of persons she knew 
in service who could corroborate her allegations.  The RO 
made several unsuccessful attempts to locate these 
individuals through the VA computer system.

VA treatment records developed between 1997 and 2004 reflect 
diagnoses of PTSD.  This diagnosis was related to her 
described military traumas.  A February 2002 psychological 
examination for Social Security Administration (SSA) purposes 
indicated that PTSD could be considered but that unlikely 
sounding claims cast some uncertainty on the diagnosis.  A 
March 2006 psychiatric examination conducted as part of the 
SSA evaluation noted diagnoses of a depressive disorder, not 
otherwise specified; a major depressive disorder; an anxiety 
disorder, not otherwise specified; PTSD; a panic disorder 
without agoraphobia; and a personality disorder, not 
otherwise specified, borderline with histrionic features.  

The veteran also sent correspondence to her senator in which 
she stated that she had been beaten by her husband; she said 
that she had reported this but that nothing had been done 
about it.  She also alleged that she had been sexually 
assaulted and harassed, as well as raped, by her superiors 
and her co-workers in service. She commented that she had 
never reported any of this during service and that she had 
suppressed her memories of it for years.

The Board concedes that the veteran has been diagnosed with 
PTSD.  There were also findings that her reported domestic 
and non-domestic abuse would be sufficient to support the 
diagnosis.  However, because the veteran was not engaged in 
combat with the enemy, her reported in-service stressors due 
to personal assault must be independently corroborated.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The record does 
indicate that in October 2001, as part of a VA field 
investigation, the RO had attempted numerous times to find 
individuals named by the veteran who could corroborate her 
allegations.  These individuals could not be located.  The 
veteran has also stated that during service she had never 
reported any of the incidents to superiors or to law 
enforcement (either military or civilian).  A review of the 
objective service records do not show any visits to the 
dispensary without a diagnosis, a sudden request for a change 
in her military occupational specialty, no increased use of 
leave, no sudden change in her performance evaluations, no 
increase in prescription drug use, no alcohol or substance 
abuse, no evidence of disregard for military or civilian 
authority, and no indications of obsessive or unexplained 
changes in behavior (either economic or social).  As a 
consequence, it cannot be found that her reported in-service 
stressors have been corroborated and, thus, the PTSD 
diagnoses of record are not sustained by a linkage to a 
corroborated stressor.  Based upon the evidence of record, 
service connection cannot be awarded.  

Accordingly, the Board finds that the weight of the evidence 
is against a finding of a corroborated stressor and of a 
linkage of any diagnosis of PTSD to a verified stressor.  The 
preponderance of the evidence is thus against the claim for 
service connection for PTSD, and, therefore, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In regard to the claim for service connection for headaches, 
the veteran had reported occasional sinus headaches at the 
time of the July 1983 entrance examination.  There was also a 
note concerning musculoskeletal headaches in May 1984.  At 
the time of the December 1986 separation examination, there 
was no reference to any headaches.  Following her discharge 
from service, the veteran had sought treatment for headaches, 
which were noted to have some migrainous features, although 
migraines were not actually diagnosed.  

A review of the evidence of record does not show that VA 
conducted an examination to determine whether or not any 
currently diagnosed headache disorder is etiologically 
related to the complaints noted in service.  The Board finds 
that such an examination would be helpful in this case in 
order to address this question.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a 
complete VA neurological examination 
regarding her headaches.  The examiner 
must be provided with the claims folder to 
review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must indicate whether or not a 
headache disorder, to include migraine 
headaches, currently exists.  If such a 
disorder is found, the examiner must 
render an opinion as to whether it is at 
least as likely as not (a 50/50 
probability) that it is etiologically 
related to the complaints of headaches 
noted in service.  All special studies 
deemed necessary must be conducted.  A 
complete rationale for any opinions 
expressed must be provided.

2.  After the above-requested development 
has been completed, the veteran's claim 
for service connection for headaches must 
be readjudicated.  If the claim remains 
denied, she and her representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HOLLY E MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


